COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-13-00188-CR


STEVAN ROBERT GRIMES                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                    ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Withdrawal Of Notice Of Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).    No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 23, 2013




                             2